Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 09 December 2021 for application number 17/035,477. 
Claims 1, 2, 7, 8, 13, 14, and 19 are currently amended.
Claims 1 – 19 are presented for examination.

Response to Amendment
Applicant’s amendment filed 09 December 2021 is sufficient to overcome the objection to the title based upon the currently amended title, and both 112 and 103 rejections of claims 1 – 19 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 09 December 2021, with respect to the rejection(s) of claim(s) 1 – 19 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yun et al., US Pub. No. 2018/0039578 A1 and Onodera, US Pub. No. 2020/0285417 A1.
Yum and Onodera, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 7, 10 – 13, 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. [hereafter as Hwang], US Pub. No. 2017/0192902 A1 in view of Eom et al. [hereafter as Eom], US Pub. No. 2019/0164594 A1 and further in view of Yun et al. [hereafter as Yun], US Pub. No. 2018/0039578 A1 and further in view of Onodera [hereafter as Onodera], US Pub. No. 2020/0285417 A1.

As per claim 1, Hwang discloses a memory system comprising: 
a memory device structured to provide memory for storing information [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device;…”] [para. 0014]; and 
a memory controller configured to control the memory device [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device;…”] [para. 0014], 
wherein the memory controller is communicatively coupled to a host that accesses the memory system [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device;…”] [para. 0014] and configured to: 
transmit, after the host completes a first initial setting operation for setting values to allow the host to access the memory system [host device 1050 at power-on … may include … an initialization communication for exchanging information for communication], mapping information between a logical address and a physical address to the host in order to load the mapping information between the logical address and the physical address into a host memory area located in the host [controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device] and identified with a start address [host device 1050 may send a start physical address of the range of the consecutive physical addresses and a signature SIG associated with the start physical address] [“FIG. 3 is a flowchart illustrating a method in which the storage device 1300 sends all or a portion of the map data MD to the host device 1050 at power-on. Referring to FIGS. 1 and 3, in operation S210, the host device 1050, the controller 120, and the nonvolatile memory device 110 perform power-on training. The power-on training may include … an initialization communication for exchanging information for communication.”] [para. 0064] [“According to at least some example embodiments of the inventive concepts, an operating method of a storage device that comprises a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes mapping, by the storage device, physical addresses of the nonvolatile memory device and logical addresses of a host device and sending map data including version information to the host device”] [para. 0013] [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device…”] [para. 0014] [“According to at least one example embodiment of the inventive concepts, when the read event of the host device 1050 is associated with one range of consecutive physical addresses, the host device 1050 may send a start physical address of the range of the consecutive physical addresses and a signature SIG associated with the start physical address. When the read event of the host device 1050 is associated with two or more ranges of consecutive physical addresses, the host device 1050 may send start physical addresses of the two or more ranges of the consecutive physical addresses and signatures SIG associated with the start physical addresses. In the case where a size of the command UPIU or the command descriptor block CDB is insufficient to send two or more start physical addresses and two or more signatures, the host device 1050 may send a plurality of start physical addresses and a plurality of signatures SIG associated therewith by using two or more command UPIUs to the controller 120.”] [para. 0137], and 
transmit, before the host executes a second initial setting operation for setting values to allow the host to access the memory system subsequent to the first initial setting operation [host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed] [Examiner is interpreting that after the initial setting operation power-on is complete the updating may occur, and that is before another (second) initial setting operation power-on], to the host, updated mapping information between the logical address and the physical address to update, based on a change made to the host memory area, the mapping information between the logical address and the physical address loaded into the host memory area [requesting the map data MD from the controller] [host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result] [when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion] [“As described above, the host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed.”] [para. 0069] [“According to at least one example embodiment of the inventive concepts, the host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result.”] [para. 0008] [“According to at least one example embodiment of the inventive concepts, a size of a space of the RAM 1200 assigned to store the host map cache data MCD_H may be greater than the size of the map data MD. A portion, of which the size is greater than the size of the map data MD, may be reserved for other uses. For example, when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion. An old portion of the host map cache data MCD_H corresponding to the updated portion may be invalidated.”] [para. 0110], 
wherein the second initial setting operation is executed after the first initial setting operation [host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed] [Examiner is interpreting that after the initial setting operation power-on is complete the updating may occur, and that is before another (second) initial setting operation power-on] [“As described above, the host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed.”] [para. 0069] [“According to at least one example embodiment of the inventive concepts, the host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result.”] [para. 0008] [“According to at least one example embodiment of the inventive concepts, a size of a space of the RAM 1200 assigned to store the host map cache data MCD_H may be greater than the size of the map data MD. A portion, of which the size is greater than the size of the map data MD, may be reserved for other uses. For example, when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion. An old portion of the host map cache data MCD_H corresponding to the updated portion may be invalidated.”] [para. 0110].
However, Hwang does not explicitly disclose transmit, after the host completes a first initial setting operation into a host memory area located in the host and identified with a size,
transmit, before the host executes a second initial setting operation, to the host, updated mapping information, based on a change made to at least one of the start address or the size of the host memory area, 
wherein the second initial setting operation is executed after the lock set in the first initial setting operation is released.
Eom teaches host initial setting operation [“Referring to FIGS. 1 and 3, in operation S11, the memory system 10 may perform an initialization operation. For example, when the memory system 10 is powered up, the host 11 and the memory device 100 may perform the initialization operation depending on a predefined manner. During the initialization operation, the host 11 may provide a power supply voltage to the memory device 100, may perform various initial setting operations, and may read necessary information from the memory device 100 or may set necessary information.”] [para. 0052],
initial setting operation [“Referring to FIGS. 1 and 3, in operation S11, the memory system 10 may perform an initialization operation. For example, when the memory system 10 is powered up, the host 11 and the memory device 100 may perform the initialization operation depending on a predefined manner. During the initialization operation, the host 11 may provide a power supply voltage to the memory device 100, may perform various initial setting operations, and may read necessary information from the memory device 100 or may set necessary information.”] [para. 0052],
initial setting operation [“Referring to FIGS. 1 and 3, in operation S11, the memory system 10 may perform an initialization operation. For example, when the memory system 10 is powered up, the host 11 and the memory device 100 may perform the initialization operation depending on a predefined manner. During the initialization operation, the host 11 may provide a power supply voltage to the memory device 100, may perform various initial setting operations, and may read necessary information from the memory device 100 or may set necessary information.”] [para. 0052].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang with Eom in order to modify Hwang for “host initial setting operation, initial setting operation, initial setting operation” as taught by Eom.  One of ordinary skill in the art would be motivated to combine Hwang with Eom before the effective filing date of the claimed invention to improve a system by providing for the ability where “During the initialization operation, the host … may provide a power supply voltage to the memory device …, may perform various initial setting operations, and may read necessary information from the memory device … or may set necessary information.” [Eom, para. 0052].
However, Hwang and Eom do not explicitly disclose transmit, mapping information into a host memory area located in the host and identified with a size,
transmit, to the host, updated mapping information, based on a change made to at least one of the start address or the size of the host memory area, 
wherein the second setting operation is executed after the lock set in the first setting operation is released.
Yum teaches transmit, mapping information into a host memory area located in the host and identified with a size [“When the size of the host memory buffer 321 is increased, the controller 331 may newly update mapping data to the host memory buffer 321. In this case, the number of the map misses may be decreased.”] [para. 0049] [para. 0081],
transmit, to the host, updated mapping information, based on a change made to at least one of the start address or the size of the host memory area [“When the size of the host memory buffer 321 is increased, the controller 331 may newly update mapping data to the host memory buffer 321. In this case, the number of the map misses may be decreased.”] [para. 0049] [para. 0081].
Hwang, Eom, and Yum are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang and Eom with Yum in order to modify Hwang and Eom for “transmit, mapping information into a host memory area located in the host and identified with a size,
transmit, to the host, updated mapping information, based on a change made to at least one of the start address or the size of the host memory area” as taught by Yum.  One of ordinary skill in the art would be motivated to combine Hwang and Eom with Yum before the effective filing date of the claimed invention to improve a system by providing for the ability where “When the size of the host memory buffer … is increased, the controller … may newly update mapping data to the host memory buffer …. In this case, the number of the map misses may be decreased.” [Yum, para. 0049].
However, Hwang, Eom, and Yum do not explicitly disclose wherein the second setting operation is executed after the lock set in the first setting operation is released.
Onodera teaches wherein the second setting operation is executed after the lock set in the first setting operation is released [“When the SSD 20 whose operation mode is set to the data protection mode is connected to the authentic host 10 and receives a release command from the authentic host 10, the operation mode is changed from the data protection mode to the normal mode.”] [para. 0082].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang, Eom, and Yum with Onodera in order to modify Hwang, Eom, and Yum “wherein the second setting operation is executed after the lock set in the first setting operation is released” as taught by Onodera.  One of ordinary skill in the art would be motivated to combine Hwang, Eom, and Yum with Onodera before the effective filing date of the claimed invention to improve a system by providing for the ability of where “a release command from the authentic host …, the operation mode is changed”. [Onodera, para. 0082].
Claim 7 is rejected with like reasoning as claim 1 above.

As per claim 4, Hwang in view of Eom and further in view of Yun and further in view of Onodera disclose the memory system of claim 1, Hwang discloses wherein the memory controller is configured to transmit the mapping information to the host when receiving, from the host, a first query command [sending, from a host, a map data request] that requests to transmit the mapping information to the host memory area [controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device] [“According to at least some example embodiments of the inventive concepts, an operating method of a storage device that comprises a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes mapping, by the storage device, physical addresses of the nonvolatile memory device and logical addresses of a host device and sending map data including version information to the host device”] [para. 0013] [“According to at least some example embodiments of the inventive concepts, a method of performing a data access operation on a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending, from a host, a map data request; receiving, at the host, map data, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device…”] [para. 0014].
Claims 10 and 16 are rejected with like reasoning.

As per claim 5, Hwang in view of Eom and further in view of Yun and further in view of Onodera disclose the memory system of claim 4, Hwang discloses wherein the memory controller is configured to transmit the updated mapping information to the host when receiving a second query command [requesting the map data MD from the controller] [host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result] that requests an update of the mapping information loaded into the host memory area after receiving the first query command [when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion] [“According to at least one example embodiment of the inventive concepts, the host device 1050 may send an offset of a desired map data block to the controller 120 when requesting the map data MD from the controller 120. When a map data block is received from the controller 120, the host device 1050 may compare an offset of the received map data block with an offset of the header HD_H and select new addition or update based on the comparison result.”] [para. 0008] [“According to at least one example embodiment of the inventive concepts, a size of a space of the RAM 1200 assigned to store the host map cache data MCD_H may be greater than the size of the map data MD. A portion, of which the size is greater than the size of the map data MD, may be reserved for other uses. For example, when the map data MD of the storage device 1300 is updated due to garbage collection or wear leveling, the controller 120 may send the updated portion to the host device 1050. A reserved space may be used to store the updated portion. An old portion of the host map cache data MCD_H corresponding to the updated portion may be invalidated.”] [para. 0110].
Claim 11 and 17 are rejected with like reasoning.

As per claim 6, Hwang in view of Eom and further in view of Yun and further in view of Onodera disclose the memory system of claim 4, Hwang discloses wherein the memory controller is configured to receive a command which includes the mapping information or the updated mapping information to perform a read operation or write operation [“The controller 120 may store map data blocks, which are known to a host device, in the first buffer B1. For example, the controller 120 may store map data blocks loaded by a read operation and map data blocks, which are generated or updated but of which update or generation information is known to the host device, in the first buffer B1 as first map cache data MCD_S1.”] [para. 0215] [para. 0061].
Claim 12 and 18 are rejected with like reasoning.

Claim 13 is rejected with like reasoning as claims 1 and 4 above.

As per claim 19, Hwang in view of Eom and further in view of Yun and further in view of Onodera disclose the operation method of claim 16, Hwang discloses wherein the mapping information is updated based on a change made to the host memory area located in the host [“As described above, the host device 1050 and the storage device 1300 may update all or a portion of the map data MD on the RAM 1200 after the power-on training is completed. For example, all or a portion of the map data MD may be sent to the host device 1050 by performing a plurality of read operations with respect to the nonvolatile memory device 110 and a plurality of transmission operations between the nonvolatile memory device 110 the host device 1050. However, at least some example embodiments of the inventive concepts are not limited thereto. For example, all or a portion of the map data MD may be sent to the host device 1050 by performing one read operation and one transmission operation.”] [para. 0070].
Yum teaches mapping information updated based on a change made to at least one of the start address or the size of the host memory area [“When the size of the host memory buffer 321 is increased, the controller 331 may newly update mapping data to the host memory buffer 321. In this case, the number of the map misses may be decreased.”] [para. 0049] [para. 0081].


Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. [hereafter as Hwang], US Pub. No. 2017/0192902 A1 in view of Eom et al. [hereafter as Eom], US Pub. No. 2019/0164594 A1 Yun et al. [hereafter as Yun], US Pub. No. 2018/0039578 A1 and further in view of Onodera [hereafter as Onodera], US Pub. No. 2020/0285417 A1 as applied to claims 1, 7, and 13 above, and further in view of Lee et al. [hereafter as Lee], US Pub. No. 2020/0142630 A1.

As per claim 2, Hwang in view of Eom and further in view of Yun and further in view of Onodera disclose the memory system of claim 1, Hwang discloses wherein the memory controller is configured to receive information on the start address [“According to at least one example embodiment of the inventive concepts, when the read event of the host device 1050 is associated with one range of consecutive physical addresses, the host device 1050 may send a start physical address of the range of the consecutive physical addresses and a signature SIG associated with the start physical address. When the read event of the host device 1050 is associated with two or more ranges of consecutive physical addresses, the host device 1050 may send start physical addresses of the two or more ranges of the consecutive physical addresses and signatures SIG associated with the start physical addresses. In the case where a size of the command UPIU or the command descriptor block CDB is insufficient to send two or more start physical addresses and two or more signatures, the host device 1050 may send a plurality of start physical addresses and a plurality of signatures SIG associated therewith by using two or more command UPIUs to the controller 120.”] [para. 0137].
However, Hwang, Eom, Yum, and Onodera do not explicitly disclose memory controller is configured to receive information on the size of the host memory area from the host.
Lee teaches memory controller is configured to receive information on the size of the host memory area from the host [“The method includes receiving, by the storage controller from an external host device, a size information of a host memory buffer included in the external host device that controls the storage device; and loading, by the storage controller, at least one of (a) at least a portion of mapping tables and (b) at least one of a portion of directories to the host memory buffer included in the external host device, based on at least one of a size of the host memory buffer and locality information associated with a data access pattern of the external host device.”] [para. 0008].
Hwang, Eom, Yum, Onodera, and Lee are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang, Eom, Yum, and Onodera with Lee in order to modify Hwang, Eom, Yum, and Onodera for a “memory controller is configured to receive information on the size of the host memory area from the host” as taught by Lee.  One of ordinary skill in the art would be motivated to combine Hwang, Eom, Yum, and Onodera with Lee before the effective filing date of the claimed invention to improve a system by providing for the ability of “receiving, by the storage controller from an external host device, a size information of a host memory buffer included in the external host device that controls the storage device; and loading, by the storage controller, at least one of (a) at least a portion of mapping [Lee, para. 0008].
Claims 8 and 14 are rejected with like reasoning.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. [hereafter as Hwang], US Pub. No. 2017/0192902 A1 in view of Eom et al. [hereafter as Eom], US Pub. No. 2019/0164594 A1 Yun et al. [hereafter as Yun], US Pub. No. 2018/0039578 A1 and further in view of Onodera [hereafter as Onodera], US Pub. No. 2020/0285417 A1 and further in view of Lee et al. [hereafter as Lee], US Pub. No. 2020/0142630 A1 as applied to claims 2, 8, and 14 above, and further in view of Warner et al. [hereafter as Warner], US Patent No. 8,856,438 B1.

As per claim 3, Hwang in view of Eom and further in view of Yun and further in view of Onodera and further in view of Lee discloses the memory system of claim 2, however, Hwang, Eom, Yum, Onodera, and Lee do not explicitly disclose wherein the size of the host memory area is indicated as a count value of a unit area determined based on the memory device.
Warner teaches wherein the size of the host memory area is indicated as a count value of a unit area determined based on the memory device [“The method of claim 1, further comprising reducing the size of the translation table by: in response to receiving from a host system a write operation associated with a starting logical address and a plurality of consecutive host data units, creating a single translation table entry comprising the starting logical address, a value corresponding to the starting logical address, and a count of the number of data units in the plurality of consecutive host data units, wherein the value corresponds to a starting physical memory location in the disk drive.”] [Claim 3].
Hwang, Eom, Yum, Onodera, Lee, and Warner are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang, Eom, Yum, Onodera, and Lee with Warner in order to modify Hwang, Eom, Yum, Onodera, and Lee “wherein the size of the host memory area is indicated as a count value of a unit area determined based on the memory device” as taught by Warner.  One of ordinary skill in the art would be motivated to combine Hwang, Eom, Yum, Onodera, and Lee with Warner before the effective filing date of the claimed invention to improve a system by providing for the ability where “in response to receiving from a host system a write operation associated with a starting logical address and a plurality of consecutive host data units, creating a single translation table entry comprising the starting logical address, a value corresponding to the starting logical address, and a count of the number of data units in the plurality of consecutive host data units, wherein the value corresponds to a starting physical memory location in the disk drive. [Warner, Claim 3].
Claims 9 and 15 are rejected with like reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EW/Examiner, Art Unit 2135   

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135